DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   PENNI L. CONROY, as Personal Representative of the ESTATE OF
                 THOMAS REGIS CONROY, JR.,
                           Appellant,

                                    v.

       STATE OF FLORIDA, DEPARTMENT OF CORRECTIONS,
                          Appellee.

                              No. 4D16-4119

                         [November 22, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502015CA012481XXXXMB.

  Diego C. Asencio of Diego C. Asencio, P.A., North Palm Beach, for
appellant.

   William E. Calnan of Waldman Trigoboff Hildebrandt & Calnan, P.A.m
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.